Turner, J.
The instructions given the jury touching the law of conspiracy were not subject to criticism because “not properly adjusted to the case on trial,” nor because they embraced an “intimation by the court that the [accused] was.guilty of murder by actual perpetration ; ” his-theory of “ an accidental killing-” was not supported, either by the testimony or by his *569statement to the jury ; and no reason appears why their verdict of guilty should be set aside, it being fully warranted hy the evidence relied on by the State for a conviction.
Submitted February 15,
Decided March 3, 1904.
Indictment for murder. Before Judge Kimsey. Hall superior court. December 28, 1903.
E. E. Dean, A. C. Brown, and J. O. Adams, for plaintiff in error.
John G. Eart, attorney-general, and W. A. Charters, solicitor-general, contra.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.